UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 15, 2014 NETSCOUT SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0000-26251 04-2837575 (Commission File Number) (IRS Employer Identification No.) 310 Littleton Road Westford, Massachusetts (Address of principal executive offices) (Zip Code) (978) 614-4000 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The following information and the Exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. On July 17, 2014, NetScout Systems, Inc. (the “Company”) issued a press release regarding its financial results for the first quarter of fiscal year 2015 ended June 30, 2014, its expectations of future performance and its intention to hold a conference call regarding these topics. The Company's press release is furnished as Exhibit 99.1 to this report. Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On July 15, 2014, the Company’s Board of Directors approved an amendment and restatement of the Company’s Amended and Restated Bylaws (the “Bylaws”), effective the same date, to add a new Article 7 that provides that, unless the Company consents in writing to the selection of an alternative forum, the sole and exclusive forum for (i) any derivative action or proceeding brought on behalf of the Company, (ii) any action asserting a claim of breach of a fiduciary duty owed by any director or officer or other employee of the Company to the Company or the Company’s stockholders, (iii) any action asserting a claim against the Company or any director or officer or other employee of the Company arising pursuant to any provision of the Delaware General Corporation Law or the Company’s Certificate of Incorporation or Bylaws (as either may be amended from time to time), or (iv) any action asserting a claim against the Company or any director or officer or other employee of the Company governed by the internal affairs doctrine shall be a state court located within the State of Delaware (or, if no state court located within the State of Delaware has jurisdiction, the federal district court for the District of Delaware). A copy of the Company’s Bylaws, as amended and restated, is filed herewith as Exhibit 3.1, 4.1 and is incorporated by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The Company hereby furnishes or files, as applicable, the following exhibits: 3.1, 4.1 Amended and Restated Bylaws of the Company (filed herewith). Press release dated July 17, 2014 (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NETSCOUT SYSTEMS, INC. By: /s/ Jean Bua Jean Bua Chief Financial Officer Date: July 17, 2014 Exhibit Index Exhibit Number Description 3.1, 4.1 Amended and Restated Bylaws of the Company (filed herewith). Press release dated July 17, 2014 (furnished herewith).
